Judgment in favor of infant plaintiff for $55,000 and for plaintiff father for $5,000, unanimously reversed on the law and on the facts, the verdict vacated, and a new trial granted, with costs to defendant-appellant, unless plaintiffs stipulate to accept $20,000 and $1,500, respectively, in lieu of the award by verdict in reduction of the judgment, in which event the judgment is modified to that extent, and is affirmed as thus modified, with costs to defendant-appellant. In this personal injury negligence action it is evident that the jury verdict is grossly excessive in its award of damages, and that a verdict in excess of $20,000 for infant plaintiff and $1,500 for plaintiff father *745is not warranted by the record. Settle order on notice. Concur — Botein, P. J., Breitel, Valente, Eager and Bergan, JJ.